                          UNITED STATES BANKRUPTCY COURT
                               DISTRICT OF MINNESOTA


In re:                                                                                    BKY 13-50092
                                                                                          Chapter 7
Richard William Sobieck,

                        Debtor.


                                              ORDER


         This case is before the court on the motion of United States Trustee’s objection to

amended schedules and exemptions. Based on the objection and the file,



         IT IS ORDERED:

         United States Trustee’s objection to amended schedules and exemptions is

         overruled.

Dated: June 21, 2021                                       /e/ Robert J. Kressel
                                                         United States Bankruptcy Judge




                                              NOTICE OF ELECTRONIC ENTRY AND
                                              FILING ORDER OR JUDGMENT
                                              Filed and Docket Entry made on 06/21/2021
                                              Lori Vosejpka, Clerk, by AMM
